Case: 10-50824     Document: 00511603921         Page: 1     Date Filed: 09/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 15, 2011
                                     No. 10-50824
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT LEE GREEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CR-110-2


Before KING, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
        Robert Lee Green appeals the 18-month prison sentence he received upon
the revocation of his supervised release. He argues that the district court failed
to provide sufficient reasons for the above-guidelines sentence. He did not object
in the district court; thus, our review is for plain error only. See United States
v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
        Although the district court’s failure to provide specific reasons for the
above-guidelines sentence is a clear, obvious error, see id. at 261-62, Green has

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50824   Document: 00511603921      Page: 2   Date Filed: 09/15/2011

                                  No. 10-50824

not shown reversible plain error because he has not established that this error
affects his substantial rights or the public reputation of the proceedings. See
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). Green has not asserted,
much less shown, how a more thorough explanation would have resulted in a
shorter sentence, and there is no suggestion in the record that the district court
considered any improper factor or would impose a different sentence on remand.
Whitelaw, 580 F.3d at 261-62, 264. Accordingly, the judgment of the district
court is AFFIRMED.




                                        2